United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
C.M., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
San Antonio, TX, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-142
Issued: May 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On October 21, 2006 appellant filed a timely appeal from the November 14, 2005 Office
of Workers’ Compensation Programs’ merit decision finding that she failed to establish that she
sustained an injury as alleged. She also timely appealed the Offices’ October 13, 2006 decision
which denied her request for further merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
sustained an injury in the performance of duty; and (2) whether the Office properly refused to
reopen her case for further review of the merits of her claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 22, 2005 appellant, then a 58-year-old letter carrier, filed an occupational
disease claim alleging that she was affected by previous impairments of trigger finger, bilateral
shoulder tendinitis and bilateral carpal tunnel with permanent impairments under claim

No. 160237880.1 She alleged that these impairments caused spasms to her neck which were
becoming more severe. Appellant first became aware of the injury and its relation to her work
on September 1, 2005, noting that her prior injury caused her condition. She did not stop work.
The employing establishment controverted the claim and noted that appellant’s limited duties
included, stuffing envelopes, rubber banding small bundles of mail, facing three by five inch
forms and sometimes stuffing them into a desktop runner, hanging empty sacks on sack racks,
assisting customers in processing applications, when needed at the window unit and cutting and
tearing labels from undeliverable magazines. The employing establishment advised that
appellant could switch tasks at her own discretion due to her existing carpal tunnel syndrome.
Appellant alleged that in 1992 she had trigger finger operations and was returned to a
rehabilitation position where she developed carpal tunnel syndrome. She alleged that the
postmaster, David Sanderson, insisted that she be given more assignments which aggravated her
elbow, neck and right side. Appellant alleged that her restrictions prevented her from working
from the “waist up.” She requested placement in a pain management program by her physician.
In letters dated October 11, 2005, the Office requested additional factual and medical
evidence from appellant and the employing establishment.
On October 18, 2005 appellant critiqued an employing establishment job offer and noted
that her physician did not approve the job offer. She alleged that the job offer contained
repetitive duties such as photocopying, keying and tossing mail which was too painful.
Appellant advised that the activities required continuous use of her hands and wrists and
“possible long hours.” She indicated that she was enclosing additional evidence which included
letters dated April 12 and September 20, 2005 and an April 5, 2005 Form CA-17.2 In response
to how her condition developed, appellant alleged that it occurred after she was taken out of the
passport office and placed at the window to work with retail clerks which required her to perform
repetitive tasks. She alleged that she would like a position with limited repetitive assignments.
By letter dated November 2, 2005, the employing establishment explained that appellant
was previously issued a rehabilitation position under claim No. 160237880, with a date of injury
of October 16, 1992. The employing establishment noted that it was in contact with her
physician concerning a recent job offer, as well as union officials. The employing establishment
noted that appellant accepted the job offer and after working for “approximately eight days” she
decided that she did not want the job. The employing establishment noted that she appeared to
be unhappy with her new assignment. The employing establishment asserted that appellant had
filed the present claim to “eliminate her ability to work in the job she agreed to work.”
By decision dated November 14, 2005, the Office denied appellant’s claim finding that
she had not established that the employment exposures occurred as alleged. The Office also
found that appellant failed to submit the necessary medical evidence in support of her claim.
The Office advised appellant that it was unclear why she filed an occupational disease claim
when she did not identify any new work factors or provide medical documentation which was
not already being handled under her previous claim.
1

The record reflects that appellant was working in a rehabilitation position under claim No. 160237880.

2

The additional evidence was not enclosed with the record.

2

On November 22, 2005 the Office received a copy of the response from appellant to its
letter dated October 11, 2005 and a copy of its November 14, 2005 decision.
On September 30, 2006 appellant requested reconsideration.
By decision dated October 30, 2006, the Office denied appellant’s request for
reconsideration as insufficient evidence was submitted to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
In the instant case, appellant alleged that her prior injury which included impairments of
the trigger finger, bilateral shoulder tendinitis and bilateral carpal tunnel under claim
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

3

No. 160237880, caused her neck spasms. The Office denied the claim finding that she failed to
identify work factors to support a new claim and because there was no medical evidence
providing a diagnosis which could be connected to work factors described in the case.
Appellant did not present any medical evidence establishing the presence or existence of a
disease or condition for which compensation is claimed. Furthermore, she did not submit a factual
statement identifying any employment factors alleged to have caused or contributed to a presence
or occurrence of a disease or condition as opposed to her prior claim related to the 1992 date of
injury. The record reflects that appellant was given a new job offer at the employing
establishment, which she apparently accepted. She alleged that her physician did not approve the
job offer because it was comprised of repetitive work. However, appellant did not identify
specific employment duties that she actually performed as the cause of her claimed new
occupational disease, neck spasm. Instead, she asserted that prospective duties of a job offered
to her by the employing establishment were outside her physical restrictions.7 However,
appellant did not submit medical evidence to support her assertion. She further noted that her
condition developed after she was “taken out” of the passport office and placed at the window to
work with retail clerks. Appellant did not state when this occurred or identify specific repetitive
duties that were believed to be the cause of her claimed neck condition.
The employing establishment, in its November 2, 2005 letter, explained that appellant
was placed in her rehabilitation position under the previous claim and that the position was made
under the direction of appellant’s physician and union officials. It also advised that appellant
could switch tasks at her own discretion. The employing establishment noted that she accepted
the job offer and worked for approximately eight days.
The Board finds that appellant has not sufficiently identified specific employment factors
alleged to have caused or contributed to the presence of her claimed neck condition.
Furthermore, appellant did not submit any medical reports establishing the presence or existence
of the claimed neck condition. The Board finds that appellant has not met her burden of proof in
establishing a prima facie claim for compensation.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act,8 the Office may reopen a case for review on the merits
in accordance with the guidelines set forth in section 10.606(b)(2), of the implementing federal
regulation which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or

7

The possibility of a future injury does not constitute an injury under the Act. See Virginia Dorsett, 50 ECAB
478, 482 (1999).
8

5 U.S.C. § 8128(a).

4

“(ii) Advances a relevant legal argument not previously considered by the Office;
or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”9
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.10
ANALYSIS -- ISSUE 2
Appellant disagreed with the denial of her claim for a schedule award and requested
reconsideration on September 30, 2006. However, she did not make any specific argument in
support of her request for reconsideration. Appellant submitted copies of previously submitted
reports, including a copy of the Office’s November 14, 2005 decision. The Board has held that
the submission of evidence or argument which repeats or duplicates that already in the case
record does not constitute a basis for reopening a case.11
Appellant, therefore, did not show that the Office erroneously applied or interpreted a
specific point of law or advance a relevant legal argument not previously considered by the
Office. Further, she failed to submit relevant new and pertinent evidence not previously
considered by the Office. As appellant did not meet any of the necessary regulatory
requirements, she was not entitled to a merit review.12
Appellant is not entitled to a review of the merits of her claim pursuant to any of the three
requirements under section 10.606(b)(2), the Board finds that the Office properly refused to
reopen appellant’s case for further review of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty. The Board also finds that the Office properly
refused to reopen appellant’s claim for merit review under 5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.606(b).

10

20 C.F.R. § 10.608(b).

11

Edward W. Malaniak, 51 ECAB 279 (2000).

12

See James E. Norris, 52 ECAB 93 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 13, 2006 and November 14, 2005 are affirmed.
Issued: May 4, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

